UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-1674



MARY E. MILES,

                                               Plaintiff - Appellant,

          versus


ALEXIS M. HERMAN, Secretary, United States
Department of Labor,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Newport News. Raymond A. Jackson, District
Judge. (CA-97-112-4)


Submitted:   August 5, 1999                 Decided:   August 10, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mary E. Miles, Appellant Pro Se. Michael Anson Rhine, OFFICE OF
THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mary E. Miles appeals the district court’s order dismissing

her civil case.   We have reviewed the record and the district

court’s opinion and find no reversible error.    Accordingly, we af-

firm on the reasoning of the district court.    See Miles v. Herman,

No. CA-97-112-4 (E.D. Va. Apr. 5, 1999).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                            AFFIRMED




                                2